
	
		I
		112th CONGRESS
		2d Session
		H. R. 6687
		IN THE HOUSE OF REPRESENTATIVES
		
			December 19, 2012
			Mr. Gerlach (for
			 himself and Mr. Neal) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to include
		  vaccines against seasonal influenza within the definition of taxable
		  vaccines.
	
	
		1.Addition of vaccines against
			 seasonal influenza to list of taxable vaccines
			(a)In
			 generalSubparagraph (N) of
			 section 4132(a)(1) of the Internal Revenue Code of 1986 is amended by inserting
			 or any other vaccine against seasonal influenza before the
			 period.
			(b)Effective
			 date
				(1)Sales,
			 etcThe amendment made by this section shall apply to sales and
			 uses on or after the later of—
					(A)the first day of
			 the first month which begins more than 4 weeks after the date of the enactment
			 of this Act, or
					(B)the date on which
			 the Secretary of Health and Human Services lists any vaccine against seasonal
			 influenza (other than any vaccine against seasonal influenza listed by the
			 Secretary prior to the date of the enactment of this Act) for purposes of
			 compensation for any vaccine-related injury or death through the Vaccine Injury
			 Compensation Trust Fund.
					(2)DeliveriesFor
			 purposes of paragraph (1) and section 4131 of the Internal Revenue Code of
			 1986, in the case of sales on or before the effective date described in such
			 paragraph for which delivery is made after such date, the delivery date shall
			 be considered the sale date.
				
